Citation Nr: 0028185	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  94-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Buerger's disease. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 50 percent disabling. 

3.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
case was remanded by the Board in April 1997 for development 
of the issue of service connection of Burger's disease.  
Appeals with respect to the increased rating issues listed on 
the title page were perfected by the veteran following this 
remand.  In January 1997, a hearing was held in Washington, 
D.C. before the Veterans Law Judge signing this document, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  
That hearing was, at least in part, on the certified issue of 
service connection for Buerger's disease.
 

REMAND

As an initial matter, the Board notes that, in view of the 
guidance offered by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), further procedural development is indicated 
as set forth below.

The veteran's representative has contended that the RO has 
failed to comply with the instructions of the Board in its 
April 1997 remand because the VA physician who completed the 
June 1997 opinion did not review the veteran's service 
medical records.  The Court has held that the Board is 
required to insure compliance with the instructions of it 
remands.  Stegall v. West, 11 Vet. App. 268 (1998).  While 
the April 1997 remand did not specifically request review of 
the service medical records by an examiner, it did request an 
opinion based on a review of all the relevant evidence 
contained in the claims file.  Clearly, the veteran's service 
medical records would be relevant in a medical determination 
as to the relationship between in-service symptomatology or 
pathology and the disability for which service connection is 
requested, Buerger's disease.  Accordingly, the RO upon 
remand will be requested to obtain another medical opinion as 
to the relationship between Buerger's disease and service 
that includes review of the veteran's service medical 
records.  See Stegall, 11 Vet. App. at 268. 

In light of the necessary development discussed above, the RO 
will also be requested upon remand to clarify the record with 
respect to whether the veteran wishes to, as he indicated on 
a VA Form 9 received in June 1998, attend another hearing at 
the RO before a traveling Board member to address the 
increased rating or service connection claims on appeal.  In 
this regard, there is no response of record from the veteran 
to a June 1998 letter requesting clarification as to the 
veteran's hearing request.   

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The veteran's claims file is to be 
forwarded to the same VA physician who 
completed the June 1997 medical opinion 
for review of the service medical 
records.  This physician should complete 
another opinion as to the relationship 
between Buerger's syndrome and in-service 
symptomatology or pathology that includes 
specific references to the service 
medical records.  If this examiner is 
unavailable, the records should be 
forwarded to a similarly situated 
physician in order for the opinion to be 
entered.  If additional examination or 
other testing is needed to enter the 
opinion, such additional studies should 
be ordered.

2.  The RO is to contact the veteran and 
determine his wishes with respect to a 
hearing.  The claims file should contain 
documentation of his response, or notice 
to the veteran that a failure to respond 
will be construed to mean that he does 
not desire another hearing.  

Thereafter, to the extent the benefits sought are not 
granted, and after application of applicable procedures, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to assist the veteran 
in the development of his appeal, and the Board does not 
intimate an opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



